Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 11, 16, 18 of U.S. Patent No. 9785460 B2. 

The differences between the claims are bolded in the table below:
INSTANT APPLICATION (current)
U.S. Patent No. 9785460 B2
1.    A method carried out on a host comprising a plurality of physical CPUs, a virtual machine executable on the host comprising a plurality of virtual CPUs accessible to a guest operating system of the virtual machine, the method comprising:






determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs;
identifying at least one of the plurality of virtual CPUs that is executing a prioritized process thread that includes a halt instruction; and




























causing the target number of virtual CPUs to be available to the guest operating system by killing execution of the prioritized process thread that includes the halt instruction in the at least one of the plurality of virtual CPUs, wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs, wherein the ready time is the amount of time a VM requests virtual CPU resources but has not been provided virtual CPU resources on which to execute.


1. A method carried out by a driver of a virtual machine executing in a host having a hypervisor that manages scheduling of a plurality of virtual CPUs of the virtual machine to execute on physical CPUs of the host and descheduling of the plurality of virtual CPUs of the virtual machine from executing on the physical CPUs of the host, the method comprising: 
receiving a determination from the hypervisor, of a target number of virtual CPUs for the virtual machine; 
determining whether the target number of virtual CPUs is less than a current number of virtual CPUs activated for the virtual machine; and 
responsive to a determination that the target number of virtual CPUs is less than the current number of virtual CPUs activated for the virtual machine, launching, in a guest operating system of the virtual machine, and for execution in a first virtual CPU of the plurality of virtual CPUs, a prioritized process thread that includes a halt instruction, pinning the prioritized process thread to the first virtual CPU, to bind the prioritized process thread to the first virtual CPU, causing a guest scheduler in the guest operating system to execute the prioritized process thread using the first virtual CPU of the plurality of virtual CPUs, and decrementing the current number of virtual CPUs activated for the virtual machine, wherein, in response to detection by the hypervisor that the first virtual CPU is executing the halt instruction, the hypervisor deactivates the first virtual CPU from executing in the virtual machine by descheduling the first virtual CPU from executing on one or more physical CPUs of the host.
4. The method of claim 1, further comprising: 
responsive to a determination that the target number of virtual CPUs is greater than the current number of virtual CPUs, killing execution of the prioritized process thread in the first virtual CPU, wherein, in response to a determination that the first virtual CPU is no longer executing the prioritized process thread, the hypervisor activates the first virtual CPU.
Claim 8, is a non-transitory computer readable storage medium variation of claim 1.
Claim 9, is a non-transitory computer readable storage medium variation of claim 1.

Claim 11 is a non-transitory computer readable storage medium variation of claim 4.
Claim 15 is a computer system variation of claim 1.
Claim 16 is a computer system variation of claim 1.

Claim 18 is a computer system variation of claim 4.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to dynamic virtual machine resizing. A difference between the instant claims and patent claims is that the patent claims recites the additional limitations of “receiving a determination from the hypervisor, of a target number of virtual CPUs for the virtual machine; responsive to a determination that the target number of virtual CPUs is less than the current number of virtual CPUs activated for the virtual machine, launching, in a guest operating system of the virtual machine, and for execution in a first virtual CPU of the plurality of virtual CPUs, a prioritized process thread that includes a halt instruction, pinning the prioritized process thread to the first virtual CPU, to bind the prioritized process thread to the first virtual CPU, causing a guest scheduler in the guest operating system to execute the prioritized process thread using the first virtual CPU of the plurality of virtual CPUs, and decrementing the current number of virtual CPUs activated for the virtual machine, wherein, in response to detection by the hypervisor that the first virtual CPU is executing the halt instruction, the hypervisor deactivates the first virtual CPU from executing in the virtual machine by descheduling the first virtual CPU from executing on one or more physical CPUs of the host”. However, it would have been obvious to one of ordinary skill in the art to modify the instant claim to include steps for responsive to a determination that the target number of virtual CPUs is less than the current number of virtual CPUs activated for the virtual machine, launching, in a guest operating system of the virtual machine, and for execution in a first virtual CPU of the plurality of virtual CPUs, a prioritized process thread that includes a halt instruction, pinning the prioritized process thread to the first virtual CPU, to bind the prioritized process thread to the first virtual CPU, causing a guest scheduler in the guest operating system to execute the prioritized process thread using the first virtual CPU of the plurality of virtual CPUs, and decrementing the current number of virtual CPUs activated for the virtual machine, wherein, in response to detection by the hypervisor that the first virtual CPU is executing the halt instruction, the hypervisor deactivates the first virtual CPU from executing in the virtual machine by descheduling the first virtual CPU from executing on one or more physical CPUs of the host, because it would provide for efficiently adjusting CPU resources of virtual machines and share excess CPU resources among virtual machines of said system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 4, it is not clearly defined as to what constitutes “a target number virtual VCPUs”. For purposes of examination it reasonably interpreted as a number of virtual CPUs needed by a virtual machine.
As per claims 8 and 15, they are rejected for having similar issues as claim 1 above.
As per claim 6, it is not clearly defined as to what constitutes the terms “a demanded number of virtual CPUs” and “an entitled number of virtual CPUs”. It is further unclear how they relate to or differ from the target number of virtual CPUs. 
As per claims 13 and 20, they are rejected for having similar issues as claim 6 above.
As per claims 2-7, 9-14 and 16-20, they rejected as being dependent on rejected claims 8 and 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig et al. “Towards Scalable Multiprocessor Virtual Machines” in view of Hepkin et al. (U.S. Pub. No. 20090300317 A1), further in view of Aingaran et al. (U.S. Pub. No. 20060136915 A1), and further in view of Canturk et al. (U.S. Pub. No. 20110072138 A1).
Uhlig, Hepkin and Canturk were cited in a previous Office Action.

As per claim 1, Uhlig teaches the invention substantially as claimed including a method carried out on a host comprising a plurality of physical CPUs, a virtual machine executable on the host comprising a plurality of virtual CPUs accessible to a guest operating system of the virtual machine (Fig. 5, a-c, five virtual machines running on physical CPUs), the method comprising:
identifying at least one of the plurality of virtual CPUs that is executing a prioritized process thread … (page. 2, left column lines 20-30 … a technique in time ballooning where a hypervisor coerces a guest OS to adapt scheduling metrics to processor speed, wherein the coercion introduces ghost processes into the scheduling queue [equivalent to launching and scheduling processes on virtual CPUs] of the guest OS or as balloon processes which donate their cycles back to the virtualization layer [hypervisor] when scheduled by the guest OS, Fig. 5 (c); Further, page 8, section 4.2, 3rd paragraph, describes that to influence load distribution, a balloon module has to give the impression that while the virtual processor is preempted, it is not idle e.g. executing a process, wherein balloon threads can be bound to the particular processor, and the likely hood of scheduling balloon tasks/processes can be increased by adjusting their priorities).
Uhlig does not expressly disclose: determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs; causing the target number of virtual CPUs to be available to the guest operating system by killing execution of the prioritized process thread that includes the halt instruction in the at least one of the plurality of virtual CPUs.
However, Hepkin teaches: determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs (par. 0039 … a determination is made as to whether more virtual CPUs are needed by the partition and the current number of virtual CPUs assigned to the partition is less than the partition's "entitlement value" [target number] of virtual CPUs); 
causing the target number of virtual CPUs to be available to the guest operating system by … [unfolding] at least one of the plurality of virtual CPUs (par. 0039 … If more virtual CPUs are needed by the partition and the current number of virtual CPUs assigned to the partition is less than the partition's "entitlement value" of virtual CPUs, then decision 570 branches to "yes" branch 572 whereupon, at step 580, the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is … equal to the partition's entitlement value [target number]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uhlig by including the methods of folding and unfolding virtual CPUs as set forth by Hepkin, because it would provide for unfolding virtual CPUs executing balloon processes in a VM upon determination that the virtual machine requires more virtual CPUs. This would have increased the maximum achievable processing capacity for the virtual machine and thereby improve the performance of processes executing in the virtual machine.
	Uhlig and Hepkin does not expressly disclose:
by killing execution of the prioritized process thread that includes the halt instruction in the at least one of the plurality of virtual CPUs. 
However, Aingaran teaches: killing execution of the prioritized process thread that includes the halt instruction in the at least one of the plurality of virtual CPUs (par. 0039 … Alternatively, an active thread transitions to the halt state 124 when a halt instruction for the thread is processed. Once in a halt state 124, the thread can transition to the idle state. That is, it provides for halting/killing execution of a thread via processing of a halt instruction of the thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uhlig and Hepkin to incorporate the method of halting execution of a thread set forth by Aingaran, by implementing in the manner halting execution of balloon processes by executing halt instructions of the balloon processes so as to make processing resources available to the virtual machine and thereby improve performance of a virtual machine, with predictable results.
Uhlig, Hepkin and Aingaran does not expressly disclose: wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs, wherein the ready time is the amount of time a VM requests virtual CPU resources but has not been provided virtual CPU resources on which to execute.
However, Canturk teaches wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs, wherein the ready time is the amount of time a VM requests virtual CPU resources but has not been provided virtual CPU resources on which to execute (par. 0020  computing of the estimated actual resource demand specific to CPU resources 211 may include obtaining CPU resource usage metrics for each entity and resource … The CPU resource usage metrics may include CPU cycles during which the entity was actually granted the use of the CPU resources, CPU cycles during which the entity was ready to use the CPU resources; par. 0027 The CPU Ready metric captures a time during which the VM was ready to run on the CPU, but had to relinquish the processor to some other VM or task computing for the same resource. During ready time, the VM could actually make useful progress had it been given more processing resources; par. 0025 Table 1;  estimated actual demand for a VM can be represented as: CPU_Demand = Used (+ System)/Used + Wait (+ System) = Used(+ System)/Stats_Period – Ready. Here, because Virtual machines use virtualized physical resources (e. g. virtual mem, virtual processor), implicitly, the term virtual machine CPU ready time refers to VCPU ready time of virtual machines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uhlig, Hepkin and Aingaran to include the method for estimating actual demand for a VM at least in part on Virtual Machine CPU Ready time as set forth by Canturk, because considering the VM CPU ready time would have allowed for estimating the actual VM CPU demand more accurately.

As per claim 2, Uhlig teaches further comprising: communicating with a hypervisor to receive the target number (page 11, right col. lines 17-20 hypervisor uses a … algorithm, which ensures that every virtual machine receives its allocated share of the processor).

As per claim 3, Canturk teaches wherein the hypervisor calculates, based at least in part on the amount of ready time, a percentage ready time for the plurality of virtual CPUs (par. 0028 Insights relevant to demand estimation are drawn from these metrics. For example, for an idle VM, used and ready times are close to 0 seconds, while wait time is around 100%. For a completely CPU-bound VM, the sum of used and ready times is expected to by approximately 100%).

As per claim 4, Canturk teaches wherein the percentage ready time is based at least in part on an aggregate of a ready time for each one of the plurality of virtual CPUs (par. 0028 … the sum of used and ready times is expected to by approximately 100% of the total elapsed time).

As per claim 5, Hepkin teaches incrementing a count of the current number of virtual CPUs (par. 0039 … at step 580, the number of virtual CPUs assigned to the partition is increased ("unfolded")). Aingaran teaches killing execution of the prioritized process thread (par. 0039 … Alternatively, an active thread transitions to the halt state 124 when a halt instruction for the thread is processed. Once in a halt state 124, the thread can transition to the idle state. That is, it provides for halting/killing execution of a thread via processing of a halt instruction of the thread).

As per claim 6, Hepkin teaches wherein the target number of virtual CPUs is a lesser of a demanded number of virtual CPUs [CPUs needed] and an entitled number of virtual CPUs (par. 0039 … the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is less than or equal to the partition's entitlement value).

As per claim 7, Hepkin further teaches: wherein the demanded number of virtual CPUs is equal to a number of virtual CPUs demanded by the virtual machine based on a current system load (par. 0038 … the operating system checks the partition's utilization; par. 0039 … If more virtual CPUs are needed by the partition and the current number of virtual CPUs assigned to the partition is less than the partition's "entitlement value" of virtual CPUs, then decision 570 branches to "yes" branch 572 whereupon, at step 580, the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is less than or equal to the partition's entitlement value); and 
the entitled number of virtual CPUs is a number of virtual CPUs to which the virtual machine is entitled based on a number of virtual CPUs configured for the virtual machine (par. 0005 … Each logical partition requests a "guaranteed" or "entitled" processing capacity [equiv. to the number of virtual CPUs the VM is entitled], which is a (system-administrator-configured) fraction of the total number of physical processors on the server).

As per claim 8, it is a non-transitory computer readable storage medium having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. 

As per claim 9, it is a non-transitory computer readable storage medium having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a non-transitory computer readable storage medium having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a non-transitory computer readable storage medium having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a non-transitory computer readable storage medium having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 13, it is a non-transitory computer readable storage medium having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 14, it is a non-transitory computer readable storage medium having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

As per claim 15, it is computer system having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, it is a computer system having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is a computer system having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is a computer system having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 19, it is a computer system having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.

As per claim 20, it is a computer system having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6.

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL “Schedule Processes, not VCPUs. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195